-l>b~>l\.)

\OOC\]O\U`|

10
ll
12
13
14
l5
16
17
18
19
20
21
22
23
24
25
26
27
28

Cas

 

Stephen D. Finestone (125675)
Jennifer C. Hayes (197252)
Ryan A. Witthans (301432)
FINESTONE HAYES LLP

456 Montgomery Street, 20th Floor
San Francisco, California 94104
Telephone: (415) 616-0466
Facsimile: (415) 398-2820
stinestone@fhlawllp.com
jhayes@fhlawllp.com
rWitthans@lhlanlp.com

Attorneys for Creditor
MCE Corporation

In re
PG&E CORPORATION,

Debtor-in-Possession.

 

In re

PACIFIC GAS AND ELECTRIC
COMPANY,

Debtor-in-Possession.

 

 

l, J eff Core, declare as folloWs:

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

Case No. 19-30088-DM
Chapter 11
Hon. Dennis Montali

Case No. 19-30089-DM
Chapter 11
Hon. Dennis Montali

DECLARATION OF JEFF CORE IN
SUPPORT OF MCE CORPORATION’S
RESPONSE TO CERTAIN FIRST DAY
MOTIONS

Date: January 31, 2019

Time: 10:00 a.m.

Ctrm: 450 Golden Gate Ave., 16th Floor
San Francisco, CA 94102

1. Except as indicated otherwise, I have personal knowledge of the matters set forth
in this declaration and, if called upon to testify, l could and Would competently testify thereto. l
am over 18 years of age. I am the President and CEO of MCE Corporation, and I make this

declaration in support of MCE Corporation’s Response to Certain First Day Motions.

92 19-30089 DOC# 125 Filed: 01/31/19 énteredi 01/31/19 06213248 Page 1 012

 

U\-bb->l\-)

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Casz

 

2. As of January 29, 2019, the Debtors owe MCE Corporation approximately
$ 1 , l 64, l l 1 .

3. The Master Service Agreement between MCE Corporation and the Debtors does
not prohibit MCE Corporation from filing liens, and MCE Corporation retains its lien rights.

4. MCE Corporation provides services relating to all facets of pavement restoration
It primarily supports the Debtors’ gas transmission capabilities (predominantly in the East Bay,
South Bay, North Bay, and San Joaquin Valley divisions). MCE Corporation restores pavement
that has been disturbed by work performed by or for the Debtors in the process of maintaining in-
ground transmission assets. Upon completion of their maintenance work, the Debtors or their
subcontractors typically provide a temporary patch that degrades quickly. Final restoration
services performed by MCE Corporation are usually required within 30 days. MCE Corporation
often performs work on busy thoroughfares, requiring adequate traffic control to maintain safe
conditions for members of the public using the affected roadways. I am informed and believe that
the work MCE Corporation performs for the Debtors is vital to the protection and functioning of
the Debtors’ gas transmission capabilities

I declare under penalty of perjury that the above statements are true and correct. This

declaration is executed on January 31, 2019, in Co/V w/£D , Califomia.

/s/
J eff Core

12 19-30089 DOC# 125 Filed: 01/31/19 E;htered: 01/31/19 06213248 Page 2 Of 2

 

 

